PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/362,447
Filing Date: 22 Mar 2019
Appellant(s): Van Ostrand, Daniel, Keith



__________________
Timothy W. Markison
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 March 2021.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 30 July 2020 and 16 December 2020 have been considered by the examiner.

(3) Response to Argument

Rejection of Claims 1-16 Under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ) first paragraph 

On pages 11-12 of the brief filed 11 March 2021 the applicant summarizes points made by the examiner in the Final Rejection dated 8/10/2020 and the Advisory Action dated 11/27/2020, and then states that they disagree.
Next on pages 12-15 of the brief filed 11 March 2021 the applicant recites numerous paragraphs of their specification, then on the bottom of page 15 to page 16, the applicant merely states that the specification clearly described the function and also that a module implements one or more functions via a device such as a processor or 
First, the applicant never responds to anything in the Final Office Action dated 8/10/2020 or the Advisory Action dated 11/27/2020, but rather just says they disagree.  The examiner reiterates that nowhere in any of the recited paragraphs of their specification has applicant pointed to anywhere in the specification which disclosed anything about the structure of the claimed “row signal generator” and because the claimed limitation has been interpreted under 112(f) the specification needs to be explicit in what the generator, not just the module, is in terms of structure and not just something “one skilled in the art would be able to do.”  In Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008), the court stated:
A section 112[(f) or pre-AIA ] paragraph 6 disclosure, however, serves the very different purpose of limiting the scope of the claim to the particular structure disclosed, together with equivalents. … For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. 

Second, with respect to Applicant’s arguments that the module [and thus generator] is a processing device such as those listed in paragraph 97, this claim 
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112  ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945

Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus-function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator.’" Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349 (internal quotation marks and alterations omitted). 
Applicant’s specification merely discloses in general terms that a row enable signal is generated or changed and a row enable pulse signal is generated, etc. but fails to disclose an algorithm or description as to how these are actually created.
Therefore, the rejection is deemed proper and should be maintained.

The examiner notes that the applicant has only provided arguments to the rejection of the claims under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ) first paragraph on both pages 11-16 and page 17 of the response.  Accordingly, since applicant has not provided any arguments against the rejection under 35 U.S.C. § 

(4) Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                       
Conferees:
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621            
                                                                                                                                                                                            /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.